Citation Nr: 1720798	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served active duty in the United States Army from December 1963 to November 1965.  He served in Vietnam and is in receipt of the Combat Infantryman Badge.  The Veteran's spouse, as his recognized fiduciary, has taken the primary role in prosecuting the instant appeal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In June 2014, the Board remanded the issue to the RO for further development, including to obtain medical records from the Social Security Administration and to afford the Veteran a VA examination.  The RO issued a Supplemental Statement of the Case (SSOC) in January 2017, and the case was returned to the Board for review.  

FINDINGS OF FACT

1.  The Veteran is shown to have a current diagnosis of hypertension

2.  Hypertension did not manifest in service or in the first post-service year, is not shown to be otherwise related to service and is not caused by or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistant Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The record includes an original VCAA notice in regards to the Veteran's hypertension dated October 2008.  Furthermore, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits as all relevant and known service treatment records and post-service medical records have been associated with the claims file.  The VA was made aware of Social Security records and requested those records.  However, the Social Security Administration has informed the VA that any records that they had were destroyed and, thus, unavailable.  The Veteran was notified of the unavailability of the Social Security records by letter dated in September 2016 and afforded the opportunity to submit any relevant records in his possession.  The Veteran was also afforded an adequate VA examination to assess the etiology of the Veteran's hypertension.  Therefore, the duties to notify and assist have been met.

Service Connection for Hypertension

The Veteran contends that his hypertension was caused by his service-connected diabetes mellitus, type II.

Service connection may be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran has a current diagnosis of hypertension, satisfying the first element required to establish service connection.  The Veteran's service treatment records are void for a diagnosis of or treatment for hypertension.  However, the Veteran is service-connected for diabetes mellitus, type II.  Thus, the second service connection element is met.

Turning to the third service connection element, a nexus, a VA opinion was obtained in April 2015.  The examiner concluded that the Veteran's hypertension was not caused by, related to, or aggravated by diabetes mellitus, type II.  The examiner considered the Veteran's wife's statement that the Veteran had a history of hypertension since the 1980's.  The examiner noted that considering this statement and the Veteran's medical record, hypertension pre-dated the diabetes mellitus, type II, diagnosis by more than fifteen years.  Thus, the third service connection element is not met.

The Board also considered if the elements for direct service connection have been met.  In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a preexisting disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has a current diagnosis of hypertension, which meets the first element of direct service connection.  However, the record is silent for a hypertension diagnosis or treatment in service, which does not meet the second element of service connection.  Therefore, the Veteran's hypertension does not meet the elements of direct service connection.    

Further, the Board has considered if the chronic diseases presumption could be applied to this case.  Some chronic diseases, including hypertension, may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including hypertension).  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's service treatment records (STRs) are silent for any treatment, complaints, or findings related to hypertension.  Notably, on the separation examination, the Veteran did record physical ailments but checked no issues with high or low blood pressure.  Further, the record does not indicate that the Veteran was treated for hypertension the year after separating from service.  The record also included the statement of the Veteran's spouse that the Veteran had a history of hypertension since the 1980's, several decades after separation from service in 1965.  The medical evidence of record first shows a history of history of hypertension in a record dated July 2007.  There is no medical evidence showing the onset of hypertension in service or within one year after discharge from service Therefore, the Board finds that the weight of the evidence, lay and medical, demonstrated that the chronic disease presumption is not applicable to this case.

The Board has considered the Veteran's assertion that his hypertension was caused by his service-connected diabetes mellitus, type II.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.

The only competent and probative medical opinion of record addressing a relationship between the Veteran's hypertension and diabetes mellitus, type II, is found in the April 2015 VA examination report.  The examiner reviewed the record, including the available medical records and considered the Veteran's wife's lay statement regarding a history of hypertension in the 1980's.  The examiner concluded that "[h]ypertension was not caused by, not related to, and not aggravated by the Diabetes Mellitus type 2."  The examiner noted that the Veteran's hypertension pre-dated the diagnosis of diabetes by more than fifteen years.  The examiner also stated that in addition, as per records review, there is no evidence of diabetic nephropathy as a possible etiologic or aggravating factor.  Therefore, service connection, on the basis that the Veteran's current hypertension is caused or aggravated by to his service-connected diabetes mellitus, type II, is not warranted.

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that the claimed hypertension is related to the Veteran's service or to the service-connected diabetes mellitus, type II.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, type II, is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


